DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SARILLA JOSEPH,
                              Appellant,

                                     v.

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellee.

                    Nos. 4D18-1716 and 4D18-1717

                           [October 17, 2019]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit; St. Lucie County; Janet C. Croom, Judge; L.T. Case Nos.
562015CA001905 and 562015CA001907.

   Melissa A. Giasi of Sivyer Barlow & Watson, P.A., Tampa, for appellant.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, PLC, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.